DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 9 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Magnusen et al. (US 8,340,613 B1, hereinafter “Magnusen”).
 	Regarding claims 9 and 16, Magnusen teaches a  system, comprising: at least one memory that stores first computer-executable instructions; and at least one processor configured to access the at least one memory, wherein the at least one processor is configured to execute the first computer-executable instructions to: determine a first portion of a signal having a first frequency band; determine a second portion of the signal having a second frequency band, wherein the second frequency band is lower in a frequency spectrum than the first frequency band; determine a third portion of the signal having a third frequency band, wherein the third frequency band is lower in the frequency spectrum than the first frequency band; cause to apply a first tilt to the second portion of the signal; cause to apply a second tilt to the third portion of the signal, wherein the first tilt is greater than the second tilt; and cause to transmit the first portion of the signal and the second portion of the signal (fig. 2, 1, graph 121, col. 2, lines 11-15, Transmission media 102 may provide a frequency response whereby different portions of the broadband transmission spectrum are affected differently by distortion. For example, coaxial cables typically utilized in cable transmission systems such as cable system 100 provide a frequency response in which higher frequencies are attenuated more so than lower frequencies. Col. 2, lines 29-39, the amplitude of the broadband transmission signal may receive a positive amplitude tilt such that signals at the higher frequency end of the spectrum (50MHz-1GHz) are transmitted at a greater amplitude. This positive amplitude tilt may be utilized to offset frequency response tilt, at least to some extent, associated with broadband transmission of signals).
Claim Rejections - 35 USC § 103
5	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating  obviousness or nonobviousness.
7.	Claims 1, 5, 6, 9, 11, 12, 15, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2018/0234275 A1, hereinafter “Miller”) in view of Zheng et al. (US 2016/0197678 A1, hereinafter “Zheng”) and Magnusen.
 	Regarding claim 1, Miller teaches a device (figs. 1 and 2),, comprising: at least one memory that stores first computer-executable instructions; and at least one processor configured to access the at least one memory, wherein the at least one processor is configured to execute the first computer-executable instructions to:  determine a second portion of the signal having a second frequency band, wherein the second frequency band being less than or equal to 1.2 GHz; determine a third portion of the signal having a third frequency band, wherein the third frequency band is being less than 1 GHz (¶ [0022], separating the second frequency band, being less than or equal to approximately 1.2 GHz, into two separately (e.g., 5 MHz -85 MHz band, and the, e.g., 108 MHz-684 MHz band) (i.e, second and third portion) controlled Dynamic Range Window groups, ¶ [0025], separating the two bands of frequencies eases the grant restriction in the new FDX upstream band, eliminates any further grant restriction in the first band from where current requirements stand, and allows tilt to be included in the control of the DRW PSD without changing the current practice in the first band (requirements based on flat signal PSD), and separates the higher spurious emissions PSD for the FDX band from also causing the detrimental increase in the first band compared to current DOCSIS 3.1 requirements); cause to apply a first tilt to the second portion of the signal; and cause to transmit the first portion of the signal and the second portion of the signal (figs. 1, 2, ¶ [0017], an innovative Cable modem (CM) upstream transmitter for a new generation of cable system. The architecture of the CM described herein provides at least the following advantageous abilities: availability of high fidelity requirements with tilted (i.e., not flat) signal power spectral density (PSD) in one portion of the upstream band, while maintaining nominally flat signal PSD in another portion of the upstream band (tilting only the higher frequency band is a favored embodiment for minimal complexity, ¶ [0020], ¶ [0010], ¶ [0024]).
 	Miller does not explicitly teach determine a first portion of a signal having a first frequency band, wherein the first frequency band being greater than approximately 1.2 GHz.
However, Miller teaches the enhanced modem architecture of the present disclosure leverages the currently used upstream frequency spectrum (as governed by DOCSIS standard) (¶ [0010], ¶ [0005], support of the current DOCSIS standard (3.1 version) and previous DOCSIS standards) and tilting the higher frequency band (¶ [0017]).
	Further it is well known in the art that the most recent DOCIS 3.1 standard allows higher frequencies (1.2 GHz and above), which increases bandwidth, as evidenced by ¶ [0002] of Zheng.
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to utilize a higher frequency (1.2 GHz and above) band as the first frequency band and to determine and tilt a first portion of a signal having first/higher frequency band (1.2 GHz and above) in the system of Miller to further improve industrial applicability.
	Miller in view of Zheng does not explicitly teach cause to apply a second tilt to the third portion of the signal, wherein the first tilt is greater than the second tilt.
Magnusen teaches wherein the first tilt is greater than the second tilt (col. 2, lines 29-39, the amplitude of the broadband transmission signal may receive a positive amplitude tilt such that signals at the higher frequency end of the spectrum are transmitted at a greater amplitude. This positive amplitude tilt may be utilized to offset frequency response tilt, at least to some extent, associated with broadband transmission of signals).
Thus, it would have been obvious to one of ordinary skill in the art to apply a greater tilt to the second portion of the signal than the tilt applied to the third portion of the signal in the system of Miller in view of Zheng to offset frequency response tilt.
Miller does not explicitly teach wherein the second frequency band is less than or equal to approximately 1.2 GHz and greater than or equal to approximately 1 GHz.
Examiner makes an official notice that it would have been obvious to one of ordinary skill in the art to determine the second portion of the signal having a frequency between 1GHz and 1.2 GHz in the system of Miller in view of Zheng and Magnusen. The motivation for doing this is a matter of design choice.
 	Regarding claim 6, Miller in view of Zheng and Magnusen teaches the device of claim 1, wherein the at least one processor is further configured to execute the computer-executable instructions to receive the first portion of the signal, the second portion of the signal or the third portion of the signal from at least one of a remote medium access control (MAC) device or a remote physical layer (PHY) device (Miller: ¶ [0014], the cable modem communication system 100 may have a Remote PHY architecture wherein the hubs 107A and 107B which contain the downstream modulator and the upstream receiver may be commonly referred to as nodes or Remote PHY Devices).
	Regarding claims 9 and 16, Miller teaches a system (figs. 1 and 2),, comprising: at least one memory that stores first computer-executable instructions; and at least one processor configured to access the at least one memory, wherein the at least one processor is configured to execute the first computer-executable instructions to:  determine a second portion of the signal having a second frequency band, wherein the second frequency band is lower in a frequency spectrum than 1.2 GHz; determine a third portion of the signal having a third frequency band, wherein the third frequency band is lower in the frequency spectrum than 1.2 GHz (¶ [0022], separating the second frequency band, being less than or equal to approximately 1.2 GHz, into two separately (e.g., 5 MHz -85 MHz band, and the, e.g., 108 MHz-684 MHz band) (i.e, second and third portion) controlled Dynamic Range Window groups, ¶ [0025], separating the two bands of frequencies eases the grant restriction in the new FDX upstream band, eliminates any further grant restriction in the first band from where current requirements stand, and allows tilt to be included in the control of the DRW PSD without changing the current practice in the first band (requirements based on flat signal PSD), and separates the higher spurious emissions PSD for the FDX band from also causing the detrimental increase in the first band compared to current DOCSIS 3.1 requirements); cause to apply a first tilt to the second portion of the signal; and cause to transmit the first portion of the signal and the second portion of the signal (figs. 1, 2, ¶ [0017], an innovative Cable modem (CM) upstream transmitter for a new generation of cable system. The architecture of the CM described herein provides at least the following advantageous abilities: availability of high fidelity requirements with tilted (i.e., not flat) signal power spectral density (PSD) in one portion of the upstream band, while maintaining nominally flat signal PSD in another portion of the upstream band (tilting only the higher frequency band is a favored embodiment for minimal complexity, ¶ [0020], ¶ [0010], ¶ [0024]).
 	Miller does not explicitly teach determine a first portion of a signal having a first frequency band which is higher than the second and third frequency band.
However, Miller teaches the enhanced modem architecture of the present disclosure leverages the currently used upstream frequency spectrum (as governed by DOCSIS standard) (¶ [0010], ¶ [0005], support of the current DOCSIS standard (3.1 version) and previous DOCSIS standards) and tilting the higher frequency band (¶ [0017]).
	Further it is well known in the art that the most recent DOCIS 3.1 standard allows higher frequencies (1.2 GHz and above), which increases bandwidth, as evidenced by ¶ [0002] of Zheng.
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to utilize a higher frequency (1.2 GHz and above) band as the first frequency band and to determine and tilt a first portion of a signal having first/higher frequency band (1.2 GHz and above) in the system of Miller to further improve industrial applicability.
	Miller in view of Zheng does not explicitly teach cause to apply a second tilt to the third portion of the signal, wherein the first tilt is greater than the second tilt.
Magnusen teaches wherein the first tilt is greater than the second tilt (col. 2, lines 29-39, the amplitude of the broadband transmission signal may receive a positive amplitude tilt such that signals at the higher frequency end of the spectrum are transmitted at a greater amplitude. This positive amplitude tilt may be utilized to offset frequency response tilt, at least to some extent, associated with broadband transmission of signals).
Thus, it would have been obvious to one of ordinary skill in the art to apply a greater tilt to the second portion of the signal than the tilt applied to the third portion of the signal in the system of Miller in view of Zheng to offset frequency response tilt.
	Regarding claim 11, Miller in view of Zheng and Magnusen teaches the system of claim 9, wherein the at least one processor is further configured to execute the computer-executable instructions to cause to apply an amplification to a fourth portion of the signal (¶ [0022], separating e.g., 5 MHz -85 MHz band, and the, e.g., 108 MHz-684 MHz band, into two separately controlled Dynamic Range Window groups, ¶ [0020] The first band (i.e., fourth portion) of frequencies is processed initially by a digital-to-analog converter 211, whereafter the analog signal is passed through a power amplifier that operates at, e.g., 55 dBmV.¶ [0025]).
	Miller does not explicitly teach wherein the system includes a cable equalizer.
Examiner makes an official notice that it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to utilize a cable equalizer in the system of Miller in view of Zheng to utilize conventional techniques.
Regarding claims 12 and 20, Miller in view of Zheng and Magnusen teaches the system of claim 9, wherein the first frequency band is greater than approximately 1.2 GHz, wherein the second frequency band is less than or equal to approximately 1.2 GHz and wherein the third frequency band is less than or equal to approximately 1 GHz, as set forth above.
Miller does not explicitly teach wherein the second frequency band is less than or equal to approximately 1.2 GHz and greater than or equal to approximately 1 GHz.
Examiner makes an official notice that it would have been obvious to one of ordinary skill in the art to determine the second portion of the signal having a frequency between 1GHz and 1.2 GHz in the system of Miller in view of Zheng and Magnusen. The motivation for doing this is a matter of design choice.
Regarding claims 5 and 15, Miller in view of Zheng and Magnusen teaches the system of claim 11.
Miller does not explicitly teach wherein the at least one processor is further configured to execute the computer-executable instructions to cause to remove a fourth portion having an associated fourth frequency band from approximately 5 MHz to approximately 15 MHz.
However, Miller teaches separating the second frequency band, being less than or equal to approximately 1.2 GHz, into two separately ( e.g., 5 MHz -85 MHz band, and the, e.g., 108 MHz-684 MHz band) controlled Dynamic Range Window groups (¶ [0022], ¶ [0025], separating the two bands of frequencies eases the grant restriction in the new FDX upstream band, eliminates any further grant restriction in the first band from where current requirements stand, and allows tilt to be included in the control of the DRW PSD without changing the current practice in the first band (requirements based on flat signal PSD), and separates the higher spurious emissions PSD for the FDX band from also causing the detrimental increase in the first band compared to current DOCSIS 3.1 requirements).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to remove a third portion, having an associated third frequency band from approximately 5 MHz to approximately 15 MHz, from the second portion of the signal in the system of Miller in view of Zheng. The motivation for doing this is a matter of design choice.
8.	Claims 2, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Zheng as applied to claim 1 above, and further in view of Williams et al. (US 2019/0372818 A1, hereinafter “Williams”).
	Regarding claims 2, 13 and 17, Miller in view of Zheng and Magnensen teaches the system of claim 11.
Miller in view of Zhen does not explicitly teach wherein the at least one processor is further configured to execute the first computer-executable instructions to transmit the signal using an OFDM multiplexing technique.
However, it is well known in art that DOCSIS specifications conventionally utilize OFDM technique for transmitting the signals, as evidenced by ¶ [0017] of Williams.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to utilize OFDM technique for transmitting the signals in the system of Miller in view of Zheng and Magnensen to comply with DOCSIS specifications.
9.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Zheng and Magnusen as applied to claim 1 above, and further in view of Cheng et al. (US 2019/0140741 A1, hereinafter “Cheng”).
 	Regarding claim 3, Miller in view of Zheng and Magnusen teaches the device of claim 1.
Miller in view of Zheng does not explicitly teach wherein the signal is transmitted using a non-orthogonal multiple access (NOMA) technique.
Cheng teaches transmitting the signal using a NOMA technique (¶ [0029], improvement over conventional OMA techniques by implementing NOMA).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to transmit the signal using a NOMA technique in the system of Miller in view of Zheng and Magnusen to significantly increase both the spectral efficiency and the throughput of the network, while also advantageously generate more use cases, and including more classes of users, than may be realized according to the conventional techniques (¶ [0029] of Cheng).
10.	Claims 4, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Zheng and Magnusen as applied to claim 1 above, and further in view of Jin et al. (US 2019/0326950 A1, hereinafter “Jin”).
Regarding claims 4, 14 and 18, Miller in view of Zheng and Magnusen teaches the system of claim 11.
Miller in view of Zheng does not explicitly teach wherein the at least one processor is further configured to execute the computer-executable instructions to cause an echo cancellation device to reduce one or more of an echo, a group delay, or a noise amplitude associated with the signal.
Jin teaches reduction of one or more of an echo, a group delay, or a noise amplitude associated with the signal (fig. 1, ¶ [0019]).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to the reduce one or more of an echo, a group delay, or a noise amplitude associated with the signal in the system of Miller in view of Zheng and Magnusen to further improve system reliability and preserve dynamic range (¶ [0019] of Jin).
11.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Zheng and Magnusen as applied to claim 1 above, and further in view of Azenkot et al. (US 2006/0085727 A1, hereinafter “Azenkot”).
 	Regarding claim 7, Miller in view of Zheng and Magnusen teaches the device of claim 1.
Miller in view of Zheng does not explicitly teach wherein the at least one processor is further configured to execute the computer-executable instructions to apply a linear error correcting code to the first portion of the signal or the second portion of the signal.
Azenkot teaches applying a linear error correcting code to a signal (¶ [0086] and ¶ [0087]).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to apply a linear error correcting code to the first portion of the signal or the second portion of the signal in the system of Miller in view of Zheng and Magnusen to recover the noise corrupted data (¶ [0086] of Azenkot).
Double Patenting
12.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
13.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,296,911 B2 (hereinafter Patent’911) in view Magnusen.
	Regarding claims 1, 9, 12, 16, 20, claims 9 and 11 of patent’911 teaches  a device, comprising: at least one memory that stores computer-executable instructions; and at least one processor configured to access the at least one memory, wherein the at least one processor is configured to execute the computer-executable instructions to: determine a first portion of a signal having a first frequency band, the first frequency band being greater than approximately 1.2 GHz; determine a second portion of the signal having a second frequency band, the second frequency band being less than or equal to approximately 1.2 GHz; determine a third portion of the signal having a third frequency band, the third frequency band being less than or equal to approximately 1 GHz; cause to apply a first tilt to the second portion of the signal; cause to apply a second tilt to the third portion of the signal; and cause to transmit the first portion of the signal and the second portion of the signal.
Claims 9 and 11 of patent’911 do not explicitly teach the second frequency band being less than or equal to approximately 1.2 GHz and greater than or equal to approximately 1 GHz.
However, claim 11 of patent’911 teaches the third portion of the signal has a frequency band between 492 MHz and approximately 1.2 GHz or between 684 MHz and approximately 1.2 GHz.
It would have been obvious to one of ordinary skill in the art to determine the second portion of the signal having a frequency between 1GHz and 1.2 GHz in the device of claims 9 and 11 of the patent’911. The motivation for doing this is a matter of design choice.
Claims 9 and 11 of patent’911 do not explicitly teach wherein the first tilt is greater than the second tilt.
Magnusen teaches wherein the first tilt is greater than the second tilt (col. 2, lines 29-39, the amplitude of the broadband transmission signal may receive a positive amplitude tilt such that signals at the higher frequency end of the spectrum are transmitted at a greater amplitude. This positive amplitude tilt may be utilized to offset frequency response tilt, at least to some extent, associated with broadband transmission of signals).
Thus, it would have been obvious to one of ordinary skill in the art to apply a greater tilt to the second portion of the signal than the tilt applied to the third portion of the signal in the claims 9 and 11 of the patent’911 to offset frequency response tilt.
Regarding claim 2, claim 2 of patent’911 teaches wherein the signal is transmitted using an orthogonal frequency division multiplexing (OFDM) multiplexing technique.
 	Regarding claim 3, claim 3 of patent’911 teaches 3, wherein the signal is transmitted using a non-orthogonal multiple access (NOMA) technique. 
 	Regarding claim 4, claim 4 of patent’911 teaches wherein the at least one processor is further configured to execute the computer-executable instructions to cause a reduction of one or more of an echo, a group delay, or a noise amplitude associated with the signal or one or more of an echo, a group delay, or a noise amplitude associated with the second portion of the signal. 
 	Regarding claim 5, claim 5 of patent’911 teaches wherein the at least one processor is further configured to execute the computer-executable instructions to cause to remove a fourth portion having an associated fourth frequency band from approximately 5 MHz to approximately 15 MHz.
	Regarding claim 6, claim 6 of patent’911 teaches wherein the at least one processor is further configured to execute the computer-executable instructions to receive the first portion of the signal, the second portion of the signal, or the third portion of the signal from at least one of a remote medium access control (MAC) device or a remote physical layer (PHY) device.
 	Regarding claim 7, claim 7 of patent’911 teaches wherein the at least one processor is further configured to execute the computer-executable instructions to apply a linear error correcting code to the first portion of the signal or the second portion of the signal.
 	Regarding claims 8, 10 and 19, claim 8 of patent’911 teaches wherein the first tilt is approximately 17 dB.
Claim 8 of patent’911 does not explicitly teach wherein the second tilt is approximately 5 dB.
However, claim 9 of the patent’911 teaches the first tilt being greater than the second tilt. 
Thus, it would have been obvious to one of ordinary skill in the art to utilize approximately 5 dB as second tilt in the claims 9 and 11 of patent’911. The motivation for doing this is a matter of design choice.
Regarding claim 11, claim 12 of patent’911 teaches wherein the at least one processor is further configured to execute the computer-executable instructions to cause to apply an amplification to a fourth portion of the signal, and wherein the system includes a cable equalizer.
Regarding claim 13, claim 2 of patent’911 teaches wherein the at least one processor is further configured to execute the first computer-executable instructions to transmit the signal using an OFDM multiplexing technique.
 	Regarding claim 14, claim 4 of patent’911 teaches wherein the at least one processor is further configured to execute the computer-executable instructions to cause an echo cancellation device to reduce one or more of an echo, a group delay, or a noise amplitude associated with the signal.
 	Regarding claim 15, claim 5 of patent’911 teaches wherein the at least one processor is further configured to execute the computer-executable instructions to cause to remove a fourth portion having an associated fourth frequency band from approximately 5 MHz to approximately 15 MHz.
 	Regarding claim 17, claim 2 of patent’911 teaches further comprising transmitting the signal using an OFDM multiplexing technique.
 	Regarding claim 18, claim 4 of patent’911 teaches reducing one or more of an echo, a group delay, or a noise amplitude associated with the signal.

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650. The examiner can normally be reached Monday-Thursday (8 AM-6 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MANDISH K RANDHAWA/Primary Examiner, Art Unit 2477